Citation Nr: 1532596	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-01 906	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, on an extraschedular basis.  

2.  Entitlement to a rating in excess of 10 percent for residuals of fracture of the left middle finger, on an extraschedular basis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the above RO which granted a 20 percent rating for diabetes mellitus, type II, and denied a rating in excess of 10 percent for residuals of fracture of the left middle finger.  

The Veteran testified before a Decision Review Officer (DRO) at the  Department of Veterans Affairs (VA) Regional Office (RO) in November 2010.  A transcript thereof is of record.  

In a substantive appeal (VA Form 9) submitted in January 2011, the Veteran claimed entitlement to a TDIU rating.  In June 2014 the Board noted that the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, the issue of a TDIU rating had been raised but not having been adjudicated by the RO it was remanded for extraschedular consideration under 38 C.F.R. § 4.16(b) because the Veteran did not meet the schedular TDIU requirements under 38 C.F.R. § 4.16(a).  

In June 2014 the Board denied a schedular rating in excess of 20 percent for diabetes mellitus, type I, and denied a schedular rating in excess of 10 percent for residuals of fracture of the left middle finger; and also denied extraschedular entitlement to higher ratings for those disorders individually.  The Veteran appealed that Board decision to the Court.  

On June 1, 2015, the VA Director of Compensation Service found that the Veteran was entitled to a TDIU rating on an extraschedular basis. 

On June 9, 2015, the parties consented to a Joint Motion for Partial Remand (JMR) agreeing to vacate the June 2014 Board decision to the extent that it did not consider extraschedular consideration in light of the holding of the United States Court of Appeals of the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362, 1363 (Fed.Cir. 2014).  

On June 11, 2015, the Court entered an order granting the JMR and remanded the matter for action consistent with the JMR.  

A July 2015 rating decision effectuated the decision of the VA Director of Compensation Service and granted a TDIU rating, on an extraschedular basis, as well as basic eligibility to Dependents' Educational Assistance (DEA), all from September 27, 2010.  See generally Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of the Director of Compensation and Pension as to an extraschedular TDIU rating is "in essence the de facto [RO]  decision" and does not constitute evidence, i.e., in the form of opinion evidence to be accorded any probative value or to be weighed against other evidence of record).  There has been no disagreement with the effective date assigned and, so, this downstream element has not been appealed and is not before the Board.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record.  

The issue of an entitlement to an extraschedular rating based on the combined effect of service-connected diabetes mellitus, type II, schedularly rated 20 percent, and residuals of fracture of the left middle finger, schedularly rated 10 percent, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In the JMR it was agreed that the appellant "abandoned his appeal of the assigned schedular disability ratings for his DM [diabetes mellitus] and residuals of a left middle finger fracture."  Moreover, the Board's June 2014 denial of extraschedular entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, and in excess of 10 percent for residuals of fracture of the left middle finger, individually, for each service-connected disorder at issue was not disturbed.  

As to extraschedular consideration under 38 C.F.R. § 3.321(b)(1), generally, evaluating a disability is done either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the JMR it was stated that: 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held the plain language of 38 C.F.R. § 3.321(b)(1) "indicates that referral for extra[]schedular evaluation may be based on the collective impact of the veteran's disabilities," and a claimant may be entitled to "referral for extra[]schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362, 1363, 1365 (Fed. Cir. 2014) (emphasis added). In reaching that holding, the Federal Circuit found that 38 C.F.R. § 3.321(b)(1) is "unambiguous" and, therefore, stated it did not defer to VA's interpretation of its regulation as applying to the "impact of disabilities individually, not collectively."  Id. at 1366.  

The JMR noted that the June 2014 Board decision stated that: 

the rating criteria for [Appellant's] service-connected [DM], and his residuals of [a] fracture, left middle finger, reasonably describe his disability level and symptomatology, for each disability, and provide for higher ratings for more severe symptoms and functional limitations, which were not shown.  Therefore, the Board concludes that the disability pictures for both [Appellant's DM] and left middle finger were contemplated by the Rating Schedule; and that the assigned scheduler ratings . . . are adequate.

The JMR concluded that: 

the Board failed to discuss the combined effect of Appellant's DM and residuals of his left middle finger fracture and erred [italics added] by considering each disability alone, thus warranting remand.  Johnson, 762 F.3d at 1363, 1365.

With respect to the putative error in the June 2014 Board decision, it must be noted that the Federal Circuit rendered the decision in Johnson, Id., in August 2014, several months after the June 2014 Board decision.  For the purpose of easier comprehension and stated more simply, at the time that the Board rendered its June 2014 decision, the Federal Circuit had not rendered its decision in Johnson, Id.  Thus, the Board did not know that the Federal Circuit would overturn VA's longstanding understanding and interpretation of 38 C.F.R. § 3.321(b)(1), and so could not have addressed the holding in Johnson, Id.  

In this case, the Veteran is also service-connected for post-traumatic stress disorder (PTSD), rated 30 percent disabling; peripheral diabetic neuropathy of the left lower extremity, rated 10 percent disabling; peripheral diabetic neuropathy of the right lower extremity, rated 10 percent disabling; peripheral diabetic neuropathy of the left upper extremity, rated 10 percent disabling; and a left hydrocele, assigned a noncompensable disability rating.  When combined with the 20 percent rating for diabetes mellitus, type II, and the 10 percent rating for the left middle finger fracture residuals, there is a combined disability rating of 60 percent.  

Thus, there is a question of whether in determining entitlement to an extraschedular rating consideration is to be given only to the combined impact of the two service-connected disorders, i.e., diabetes and left middle finger fracture residuals, which were on appeal; or whether consideration must be given to the combined impact of all of the Veteran's service-connected disorders.  

In this regard, in Johnson, Id., a veteran sought increased ratings for service-connected right knee degenerative changes and for rheumatic heart disease which the Board denied but remanded a claim for an increased rating for left knee degenerative changes.  It was argued that extraschedular consideration had to be given to the collective impact of rheumatic heart disease and right knee disability, which were the only two rating claims that the Board adjudicated on the merits.  There was no argument before the United States Court of Appeals for Veterans Claims (Court) or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  In other words, it does not appear that the Federal Circuit held that in all claims for increased ratings that VA had to adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  

Also, in the JMR it was stated that in the extraschedular analysis: 

the Board failed to discuss the combined effect of Appellant's DM and residuals of his left middle finger fracture and erred by considering each disability alone ... 

The above quoted language in the JMR suggests that upon remand the Board was to consider, for the purpose of an extraschedular rating, the combined impact of only the two service-connected disorders for which increased ratings had been sought.  The Board arrives at this conclusion because nothing in the JMR indicates or suggests that the Board is to consider the impact of all of the Veteran's service-connected disabilities (including those for which higher ratings were not sought on appeal), particularly when, as here, he has been granted a TDIU rating on an extraschedular basis.  

The Federal Circuit in Johnson, 762 F.3d 1362 (Fed. Cir. 2014) stated that an extraschedular rating under 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides an extraschedular TDIU rating when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., when there is less than total unemployability but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  

However, in this case, the Veteran has been awarded an extraschedular TDIU rating as of September 27, 2010, and, so, since that time there is no "gap" to be filled in by an extraschedular rating based on all service-connected disorders, within the meaning of the Federal Circuit's decision in Johnson, Id.  

Accordingly, the Board concludes that upon remand by the Court, the sole matter before the Board at this time is whether the combined impact of only the service-connected diabetes mellitus, type II, schedularly rated 20 percent disabling, and the residuals of a fracture of the left middle finger, schedularly rated 10 percent disabling, warrants an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  

In view of the foregoing, the case is remanded to the RO for the purpose of referral to the VA Director of Compensation Service the matter of an extraschedular rating based on the combined impact of only the two service-connected disorders for which increased ratings had been sought, i.e., diabetes mellitus, type II, schedularly rated 20 percent disabling, and the residuals of a fracture of the left middle finger, schedularly rated 10 percent disabling.  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the June 2015 JMR, refer the matter of entitlement to an extraschedular rating based on the combined impact of only the two service-connected disorders for which increased ratings had been sought, i.e., diabetes mellitus, type II, schedularly rated 20 percent disabling, and the residuals of a fracture of the left middle finger, schedularly rated 10 percent disabling, on an extraschedular basis, to VA's Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This must include consideration and the application of the Federal Circuit's decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) as to awarding an extraschedular rating on the basis of the collective impact of the two service-connected disabilities.  

2.  Thereafter, the RO/AMC should readjudicate the claim.  If the claim remains denied issue a supplemental statement of the case (SSOC) to the Veteran and his representative and provide them with the appropriate period of time within which to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

